Exhibit 10.3 SOLAR POWER, INC. CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT This CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT (this “ Agreement ”), dated as of December 12, 2014, is entered into by and between Solar Power, Inc., a California Corporation (the “ Company ”), and Brilliant King Group Ltd., a company established under the laws of British Virgin Islands (the “Investor”). The Company and the Investor are hereinafter collectively referred to as the “ Parties ” and each individually as a “
